EXAMINER’S AMENDMENT    
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
The application has been amended as follows: 
 
Specification
Broken Line Description
The broken line statement is objected to for not clearly and accurately describing what the broken lines shown in the drawings illustrate. The words "illustrative purposes" do not properly describe the purpose of the broken lines in the drawings as the entire drawing disclosure is for illustrative purposes (see MPEP 1503.02, subsection III and In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967.)) In order to properly describe what the broken lines illustrate, the description of the broken lines has be amended and placed after the figure descriptions. The description now reads: 

- - The broken lines shown in the drawings illustrate environmental subject matter and form no part of the claimed design. - - 

Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/R. K/
Patent Examiner, Art Unit 2911
Date: 3/4/2021



/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911